Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recite, “a second positioning protrusion or a second positioning groove that correspond to the first positioning groove or the first positioning protrusion is formed at one surface of the body part of the trimmer cap.”   This statement allows for the first positioning groove to correspond to the second positioning groove or the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (U.S. Patent 5,133,131). In regards to claim 20, Hoffman discloses a razor
cartridge (12) comprising a plurality of razor blades (40/42) installed on a cartridge frame (body portion 20); and a trimmer (38’) installed on the cartridge frame (20; fig. 3) wherein the trimmer (38’) includes a trimming blade (38’) seated in a seating groove (formed between the two walls as annotated below) formed on an external surface of the cartridge frame (20) and extended in a width direction of the cartridge frame; and a
trimmer cap (trimming guard 528) at a rear side (right half of Figure 3; as divided in the center of the cartridge) of the cartridge frame opposite a front side of the cartridge frame (front half of Figure 3; as divided in the center of the cartridge) and a trimmer cap (32) coupled to the cartridge frame configured to fix the trimmer blade (38’) to the cartridge frame (20); wherein the plurality of razor blades (40/42) are disposed at the front side (front half of 20) of the cartridge frame (20) which is opposite the rear side (back half of 20); the trimmer cap (32) disposed at the rear side of the cartridge frame such that the Pins 44 depend from cap member 32 and extend through apertures in cutting members 38, 38', 40, 40', spacer members 42, 42' and base 30, and are cold headed to secure the cutting members and spacer members to base 30” (col. 3, lines 16-21).

    PNG
    media_image1.png
    616
    1081
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-6, 8-19 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
8. 	Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant amended claim 20 to incorporate the limitations of claim 7, which was previously indicated allowable in combination with the limitations of claim 1.  However, as the Applicant removed the previous amendment concerning the positioning of the seating groove relative to the first groove or protrusion, the claims are again considered anticipated by the Hoffman reference.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724